HAWKINS, Justice,
specially concurring.
The circuit judge was fully authorized to sentence the defendant to thirty (30) years under the crime for which he was charged, and I would affirm on this sentence.
Insofar as additionally sentencing him to serve without any chance of parole, which is only authorized under Mississippi Code Annotated section 99-19-81 (Supp.1981), it is my view that the defendant was entitled to a jury trial to determine whether or not he was guilty of being an habitual offender under the terms of this section, for the reasons stated in my dissent in Wilson v. State, 395 So.2d 957 (Miss.1981).
The majority has fully addressed this contention, however, in two cases, and decided the point contrary to my view. I must accept this in the hope that some day the Court will be persuaded otherwise. A fundamental right is violated when an accused is denied the right to have a jury determine a question of fact.
DAN M. LEE, J., joins this specially concurring opinion.